DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the claims by canceling claims 9-10 thereby rendering moot the prior art rejections of record.
Therefore, the Examiner extended the prior art and double patent art search to the full scope of base claims 11-14, and did not find any prior art or double patent references.  See “SEARCH 6” through “SEARCH 10” summaries in enclosed search notes (these are Examiner-Conducted searches using Registry, Casreact, and HCaplus databases of STN).
The Election of Species Requirement of 11/30/2021 is hereby withdrawn.
All claims have been examined on the merits.
Current Status of 17/287,404
This Office Action is responsive to the amended claims of August 9, 2022.
Claims 11-26 have been examined on the merits.  Claims 11-16 are currently amended.  Claim 17 is previously presented.  Claims 18-26 are new.
Priority
Applicants identify the instant application, Serial #:  17/287,404, filed 04/21/2021, as a national stage entry of PCT/IN2019/050779, International Filing Date: 10/22/2019, which claims foreign priority to Indian patent application:  201811039715, filed 10/22/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date for each of independent claims 11-14 is October 22, 2018, as Applicants have perfected foreign priority.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of August 9, 2022.
The Examiner has reviewed the claim amendments and Reply of 08/09/2022.
Applicants canceled claim 9 thereby rendering moot the objection against claim 9 (see paragraph 19 in previous Office Action).
Applicants canceled claims 9-10 and changed dependency of claim 15 so that it now depends on claim 11, thereby rendering moot the rejection under 35 U.S.C. 101 (see paragraphs 20-21 in previous Office Action).
Applicants deleted all occurrences of C1alkenyl in the claims thereby rendering moot the indefiniteness rejection (see paragraphs 22-24 in previous Office Action).
Claims 9-10 are canceled thereby rendering moot the anticipatory prior art rejection under 35 U.S.C. 102(a)(1) (see paragraphs 25-27 of previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 18, 21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product/phenomenon without significantly more. The claim(s) recite(s) product-by-process language.  The rejection is based on the products of the product-by-process claims 15, 18, 21, and 24.  These products are not distinguishable from naturally occurring compounds.  The products of claims 11-14 (as claimed by the pharmaceutical compositions of claims 15, 18, 21, and 24) are naturally occurring.  This judicial exception is not integrated into a practical application because the structures of the products contained in the pharmaceutical compositions are indistinguishable from naturally occurring compounds (per discussion, below).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures of the products are indistinguishable from naturally occurring compounds.  Note that “pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” and “pharmaceutical compositions” do not constitute additional elements that serve to distinguish rejected claims under 35 U.S.C. 101 patent ineligibility.

The following rejections are drawn to “prepared according to the process of” (product-by-process language) and rejects claims 15, 18, 21, and 24 since these claims are product-by-process claims.  See MPEP 2113(I):  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Note the products of process claims 11-14, to which the product-by-process claims 15, 18, 21, and 24 are drawn, are indistinguishable from naturally occurring compounds.

Step 1:  Is the claim(s) drawn to a process, machine, manufacture, or composition of matter?
Yes, claims 15, 18, 21, and 24 are drawn to a composition of matter claims.

Revised Step 2A:
	Prong 1:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Yes, the claims 15, 18, 21, and 24 encompass naturally occurring compounds.  For example, the reference YAMADA (Yamada, Takeshi, et al.  “Peribysins A-D, potent cell-adhesion inhibitors from a sea hare-derived culture of Periconia species.”  Org. Biomol. Chem. (2004), Vol. 2, pp. 2131-2135, previously provided to Applicants) discloses compounds 1-4:  
    PNG
    media_image1.png
    458
    556
    media_image1.png
    Greyscale
 (left col. p. 2131), which the “Abstract” indicates are all isolated from a strain of Periconia hyssoides originally separated from the sea hare Aplysia kurodai (“Abstract” on p. 2131).  
	YAMADA compound 1 maps to instant claim 11 product A8 and claim 12 product A13:  wherein R1 and R2 are H; R3 (single bond) is H; R4 and R5 and R9 are each H; and R7 is C3 alkenyl substituted with hydroxyl.  Therefore, the products of the product-by-process claims 15 and 18 are naturally occurring.
	The reference STONIK (Stonik, V., et. al.  “Chemical constituents of Ligularia alticola Worosch. leaves and their biological activities.”  Phytochemistry Letters.  (2016), Vol. 15, pp. 46-52), discloses the compound 
    PNG
    media_image2.png
    151
    242
    media_image2.png
    Greyscale
 (see compound 5 on page 47), which maps to product A21 of process claim 13, wherein wherein hydrogen atoms (H) are located at positions R1, R2, R4, R5, and R10 of instant claim 13; and R7 is hydroxyl substituted alkyl.  Compound 5 is naturally occurring (see “Abstract” on p. 46).  Therefore, the product of the product-by-process claim 21 is naturally occurring.
	The reference CORANA (Corana, F., et al.  “Terpenoids from Russula lepida and R. amarissima (Basidiomycota, Russulaceae.”  Phytochemistry.  (2012), Vol. 84, pp. 154-159), discloses that the compound 10:  
    PNG
    media_image3.png
    245
    315
    media_image3.png
    Greyscale
 (page 155), wherein R1-R6 are all H and R7 and R10 form a substituted ring, which maps to the product A23 of claim 14.   Compound 10 is described as naturally occurring (see “Conclusions” p. 157).  Therefore, the product of the product-by-process claim 24 is naturally occurring.

		Prong Two:  Does the claim(s) recite additional elements that integrate the judicial exceptions (JE) into a practical application?
	No, the claims 15, 18, 21, and 24 do not recite additional elements (for example, synthetic structural alterations to differentiate the naturally occurring compounds from synthetic derivatives) that integrate the JEs into a practical application.  “Pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” and “pharmaceutical compositions” do not constitute additional elements that integrate the JEs into a practical application.

STEP 2B:  Does the claim(s) recite additional elements that amount to significantly more than the JEs?
No, the claims 15, 18, 21, and 24 do not recite additional elements (for example, synthetic structural alterations to differentiate the naturally occurring compounds from synthetic derivatives) that amount to significantly more than the JEs.  “Pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” and “pharmaceutical compositions” do not constitute additional elements that integrate the JEs into a practical application.

Thus, the claims 15, 18, 21, and 24 are not patent eligible subject matter under 35 U.S.C. 101.  This rejection could be rendered moot by getting rid of all product-by-process language in the claims.
Please note that the synthetic processes of claims 11-14 constitute “hand of man” and thus are free and clear of patent ineligibility concerns of 35 U.S.C. 101.  Moreover, the methods of treating claims 16-17, 19-20, 22-23, and 25-26 are free of patent ineligibility concerns under 35 U.S.C. 101 since these are exempted by the Vanda memo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first three lines of claim 11 indicate the claim is drawn to a process of making any compound of formula I.  However, step (c) in the body of the claim indicates that the product made is a compound of formula (A8).
As drafted, the metes and bounds of claim 11 is undefined (hence rendering claim 11 indefinite) since the artisan is uncertain whether claim 11 is drawn to a process to make any compound of genus Formula I (per first three lines) or just the species/compound of formula (A8)?
This rejection also applies to claims 15-17 as these claims refer back to claim 11 but do not remedy the rationale underpinning the rejection against claim 11.
If claim 11 is supposed to be drawn to producing a compound of formula (A8), then Applicants need to revise all portions (especially the first three lines) of claim 11 to reflect this.  Please delete R7-R10 from the illustrations and claim narrative if these are no longer relevant.
This rejection is properly made FINAL due to Applicants’ claim amendments:  Applicants did not delete the genus formula I in claim 11 when they canceled claim 9.

The first three lines of claim 12 indicate the claim is drawn to a process of making any compound of formula I.  However, step (d) in the body of the claim indicates that the product made is a compound of formula (A13).
As drafted, the metes and bounds of claim 12 is undefined (hence rendering claim 12 indefinite) since the artisan is uncertain whether claim 12 is drawn to a process to make any compound of genus Formula I (as per first three lines of claim) or just the species/compound of formula (A13)?
This rejection also applies to claims 18-20 as these claims refer back to claim 12 but do not remedy the rationale underpinning the rejection against claim 12.
If claim 12 is supposed to be drawn to producing a compound of formula (A13), then Applicants need to revise all portions (especially the first three lines) of claim 12 to reflect this.  Please delete R6, R8 , and R10 from the illustrations and claim narrative if these are no longer relevant.
This rejection is properly made FINAL due to Applicants’ claim amendments:  Applicants did not delete the genus formula I in claim 12 when they canceled claim 9.

The first three lines of claim 13 indicate the claim is drawn to a process of making any compound of formula I.  However, step (g) in the body of the claim indicates that the product made is a compound of formula (A21).
As drafted, the metes and bounds of claim 13 is undefined (hence rendering claim 13 indefinite) since the artisan is uncertain whether claim 13 is drawn to a process to make any compound of genus Formula I (per first three lines of claim) or just the species/compound of formula (A21)?
This rejection also applies to claims 21-23 as these claims refer back to claim 13 but do not remedy the rationale underpinning the rejection against claim 13.
If claim 13 is supposed to be drawn to producing a compound of formula (A21), then Applicants need to revise all portions (especially the first three lines) of claim 13 to reflect this.  Please delete R3, R6, and R8 from the illustrations and claim narrative if these are no longer relevant.
This rejection is properly made FINAL due to rejoinder:  the Examiner rejoined claim 13 and its dependent claims based on Applicants’ amendments canceling claims 9-10 and due to amended claims 11-12 being free of the prior art.

The first three lines of claim 14 indicate the claim is drawn to a process of making any compound of formula I.  However, the claim body indicates that the product made is either a compound of formula (A23) or a compound (A25).
As drafted, the metes and bounds of claim 14 is undefined (hence rendering claim 14 indefinite) since the artisan is uncertain whether claim 14 is drawn to a process to make any compound of genus Formula I (per first three lines of claim) or just the species/compound of formula (A23) or (A25)?
This rejection also applies to claims 24-26 as these claims refer back to claim 14 but do not remedy the rationale underpinning the rejection against claim 14.
If claim 14 is supposed to be drawn to producing a compound of formula (A23) or (A25), then Applicants need to revise all portions (especially the first three lines) of claim 14 to reflect this.  Please delete R3, R6, and R8 from the illustrations and claim narrative if these are no longer relevant.
This rejection is properly made FINAL due to rejoinder:  the Examiner rejoined claim 14 and its dependent claims based on Applicants’ amendments canceling claims 9-10 and due to amended claims 11-12 being free of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over:

YAMADA (Yamada, T., et. al.  “Absolute Stereostructures of Cell-adhesion Inhibitors, Peribysins A, E, F and G, Produced by a Sea Hare-derived Periconia sp.”  J. Antibiot.  (2005), Vol. 58, Issue 3, pp. 185-191, referenced in IDS of 05/24/2021).

Instant claims 15-16 and 18-19 are interpreted as a product-by-process claims or method of use thereof (“prepared according to the process of” is classic product-by-process limitation) drawn to a pharmaceutical composition comprising the product compound (A8) from claim 11 and product (A13) from claim 12.  See MPEP 2113(I):  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Determining the scope and contents of the prior art:
The reference YAMADA teaches a compound (A8) of/from instant claim 11:  
    PNG
    media_image4.png
    216
    284
    media_image4.png
    Greyscale
 (see compound 4/Peribysin A of Fig. 1 on page 185), wherein hydrogen atoms (H) are located at positions R1, R2, R3, R4, R5 of instant claim 11.  This helps to teach claim 15.
This same YAMADA compound teaches the product (A13) of claim 12 wherein dashed bond is single bond; R1, R2, R3, R4, R5 each are H; R7 is C3 alkenyl substituted with hydroxyl; and R9 is H.  This helps to teach claim 18.
Furthermore, YAMADA teaches that compound 4, which is otherwise known as Peribysin A, has known medicinal properties in that it can inhibit the adhesion of human-leukemia HL-60 cells to HUVEC (left col. p. 185).  Clearly, this is a useful lead for the control of leukemia, which is a blood cancer.  This helps to teach claims 15-16 and 18-19.

Ascertaining the differences between the prior art and the claims at issue:
Although YAMADA teaches the compound 4/Peribysin A, above, it does not teach a pharmaceutical composition comprising compound 4 or a method of use of the composition to treat a blood disorder leukemia.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of pharmaceutical compositions comprising compounds of (A8) made by process claim 11 or compound (A13) made by process claim 12 useful for treating blood disorders and possesses the technical knowledge necessary to make adjustments to the compositions/compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the medicinal properties of compound 4 as taught by YAMADA.
	The artisan would find it obvious before the effective filing date of the claimed invention to put the compound 4/Peribysin A in a pharmaceutical composition and use said composition to treat leukemia (a blood disorder).
	The artisan would be motivated to add compound 4/Peribysin A (see compound 4/Peribysin A of Fig. 1 on page 185) in a pharmaceutical composition since peribysin A has known medicinal properties (left col. p. 185).  The artisan would expect that the compound 4, above, from YAMADA, which is known to inhibit the adhesion of human-leukemia HL-60 cells to HUVEC (YAMADA left col. p. 185), would be a useful to treat leukemia, which is a blood cancer/disorder and therefore would use a pharmaceutical composition comprising said anti-leukemia compound 4 in methods to treat leukemia.  This renders obvious product-by-process claims 15-16 and 18-19.
See MPEP 2113(I):  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Applicants are encouraged to indicate surprising/unexpected results of use of the compound 4/A8 in methods to treat any blood related disorder, and not just leukemia (above) or sickle cell anemia.  This can expedite allowance and avoid reapplication of obviousness rejections/references to treat sickle cell anemia.
	This rejection is properly made FINAL due to Applicants’ claim amendments to claims 15-16 and 18-19: adding “prepared according to the process of” which is product-by-process language.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over:
STONIK (Stonik, V., et. al.  “Chemical constituents of Ligularia alticola Worosch. leaves and their biological activities.”  Phytochemistry Letters.  (2016), Vol. 15, pp. 46-52).

Instant claims 21-22 are interpreted as a product-by-process claims or method of use thereof (“prepared according to the process of” is classic product-by-process limitation) drawn to a pharmaceutical composition comprising the product compound (A21) from claim 13.  See MPEP 2113(I):  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Determining the scope and contents of the prior art:
The reference STONIK teaches a compound (A21) of/from instant claim 13:    
    PNG
    media_image2.png
    151
    242
    media_image2.png
    Greyscale
  (see compound 5 on page 47), wherein hydrogen atoms (H) are located at positions R1, R2, R4, R5, and R10 of instant claim 13; and R7 is hydroxyl substituted alkyl.  This helps to teach claim 21.
Furthermore, STONIK teaches that compound 5 has at least some medicinal activity against human leukemia cancer cell lines (see Table 3 on page 50).  This helps to teach claims 21-22.

Ascertaining the differences between the prior art and the claims at issue:
Although STONIK teaches the compound 5, above, it does not teach a pharmaceutical composition comprising compound 5 or a method of use of the composition to treat a blood disorder leukemia.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of pharmaceutical compositions comprising compounds of (A21) made by process claim 13 useful for treating blood disorders and possesses the technical knowledge necessary to make adjustments to the compositions/compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the medicinal properties of compound 5 as taught by STONIK.
	The artisan would find it obvious before the effective filing date of the claimed invention to put the compound 5 in a pharmaceutical composition and use said composition to treat leukemia (a blood disorder).
	The artisan would be motivated to add compound 5 (see compound 5 of p. 47 and Table 3 on p. 50) in a pharmaceutical composition since compound 5 has known medicinal properties (Table 3 p. 50).  The artisan would expect that the compound 5, above, from STONIK, which is known to inhibit the adhesion of human-leukemia HL-60 cells (STONIK Table 3 p. 50), would be a useful to treat leukemia, which is a blood cancer/disorder and therefore would use a pharmaceutical composition comprising said anti-leukemia compound 4 in methods to treat leukemia.  This renders obvious product-by-process claims 21-22.
See MPEP 2113(I):  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Applicants are encouraged to indicate surprising/unexpected results of use of the compound 5/A21 in methods to treat any blood related disorder, and not just leukemia (above) or sickle cell anemia.  This can expedite allowance and avoid reapplication of obviousness rejections/references to treat sickle cell anemia.
	This rejection is properly made FINAL due to Applicants’ claim amendments adding new claims 21-22 containing product-by-process language “prepared according to the process of”.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
There is no known prior art reference that either teaches or anticipates a process of instant claim 11.  See enclosed “SEARCH 6” (Examiner-conducted search using Registry, Casreact, and HCaplus databases of STN) search summary.
The reference KALMODE (Kalmode, H., et al.  “Total Synthesis and Biological Evaluation of Cell Adhesion Inhibitors Peribysin A and B:  Structural Revision of Peribysin B.”  Org. Lett. (2018), Vol. 20, pp. 7003-7006), discloses a process according to instant claim 11 (see Scheme 2 p. 7004 starting with intermediate compound 3).
However, KALMODE is a close art and not a prior art reference as its publication date of October 26, 2018 is after October 22, 2018, which is the effective filing date of claim 11.
The only other two references retrieved in the prior art search using Registry, HCaplus, and Casreact databases of STN of “SEARCH 6” were family members of the instant application.  These references cannot be prior art references against the instant application.  See enclosed “SEARCH 6” search summary.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” search summary did not retrieve any double patent references.
Additionally, there is no known prior art reference that either teaches or anticipates a process of instant claim 12.  See enclosed “SEARCH 7” (Examiner-conducted search using Registry, Casreact, and HCaplus databases of STN) search summary.
The reference KALMODE (Kalmode, H., et al.  “Total Synthesis and Biological Evaluation of Cell Adhesion Inhibitors Peribysin A and B:  Structural Revision of Peribysin B.”  Org. Lett. (2018), Vol. 20, pp. 7003-7006), discloses a process according to instant claim 12 (see “Alternate Route” of Scheme 2 p. 7004 starting with intermediate compound 11).
However, KALMODE is a close art and not a prior art reference as its publication date of October 26, 2018 is after October 22, 2018, which is the effective filing date of claim 12.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 7” search summary did not retrieve any double patent references.
Additionally, there is no known prior art reference that either teaches or anticipates a process of instant claim 13.  See enclosed “SEARCH 8” (Examiner-conducted search using Registry, Casreact, and HCaplus databases of STN) search summary.
The reference ATHAWALE (Athawale, P., et al.  “Overturning the Peribysin Family Natural Products Isolated from Periconia byssoides OUPS-N133:  Synthesis and Stereochemical Revision of Peribysins A, B, C, F, and G.”  Org. Lett. (2020), Vol. 22, pp. 3104-3109), discloses a process according to instant claim 13 (see Scheme 1 on page 3106).
However, ATHAWALE is a close art and not a prior art reference as its publication date of April 7, 2020 is after October 22, 2018, which is the effective filing date of claim 13.
A review of the “SEARCH 8” search transcripts from STN looking for U.S. patent references with inventors/assignee/owner names shared by the instant application did not retrieve any double patent references.
Additionally, there is no known prior art reference that either teaches or anticipates a process of instant claim 14.  See enclosed “SEARCH 9” and “SEARCH 10” (Examiner-conducted searches using Registry, Casreact, and HCaplus databases of STN) search summaries.
A review of the Examiner-Conducted STN search results for the process of instant claim 14 retrieved only the instant application.  See “SEARCH 9” and “SEARCH 10” in enclosed search notes.
Furthermore, a review of the “SEARCH 9” and “SEARCH 10” search transcript looking for U.S. patent references with inventors/assignee/owner names shared by the instant application did not retrieve any double patent references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625